                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:17-CV-176-MOC-DSC

 SWIFT BEEF COMPANY,                              )
                                                  )
                Plaintiff,                        )
                                                  )
    v.                                            )          ORDER
                                                  )
 ALEX LEE, INC.,                                  )
                                                  )
                Defendant.                        )
                                                  )

         THIS MATTER IS BEFORE THE COURT regarding the Order (Document No. 87) of

the Honorable Max O. Cogburn, Jr., granting “Defendant Alex Lee’s Consent Motion For Judicial

Settlement Conference” (Document No. 86). As such, the undersigned will schedule a Judicial

Settlement Conference as set forth below.

         IT IS THEREFORE ORDERED that a Judicial Settlement Conference shall convene on

Tuesday, April 11, 2019, at 9:30 a.m. in Courtroom #1-1 of the Federal Courthouse, 401 W.

Trade Street, Charlotte, North Carolina.

         IT IS FURTHER ORDERED that the Clerk of Court shall reserve Courtroom #1-1 and

its attached conference rooms.

         SO ORDERED.

                                            Signed: March 11, 2019
